Appeal by defendant from a judgment of the Supreme Court, Kings County, dated November 19, 1970, which, after a nonjury trial, inter alia granted plaintiff a separation on the ground of cruel and inhuman treatment and awarded plaintiff alimony and counsel fees, except that defendant does not appeal from the provision therein which granted the separation. Case remanded to Special Term for determination of defendant’s two counterclaims; and appeal held in abeyance in the interim. In our opinion, resolution of the appeal, involving, as it does, review of a number of matrimonial awards made in plaintiff’s favor, should await resolution of defendant’s counterclaims, which, apparently through inadvertence, Special Term failed to resolve. Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.